Exhibit 10.16

 

SEPARATION AGREEMENT

AND GENERAL RELEASE

 

     THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is entered into
on December 14, 2004 by and between BILL L. FAIRFIELD (“Fairfield”) and SITEL
CORPORATION (“SITEL”).

 

     SITEL and Fairfield have mutually agreed to end their employer-employee
relationship.  This Agreement is intended to provide the terms of the mutual
separation.

 

     1.  Resignation.  Fairfield hereby resigns effective December 31, 2004 (the
“Effective Date”) from all positions he holds as a director and/or officer of
SITEL Corporation and any of its subsidiaries or joint ventures or investments
(collectively the “related entities”).  Fairfield shall promptly deliver any
separate documents further evidencing such resignations as SITEL may request. 
SITEL will provide Fairfield with an advance copy of the press release and
internal communication which SITEL intends to issue promptly following execution
of this Agreement.

 

     2.  Compensation.  As a material inducement to Fairfield to enter into this
Agreement, SITEL agrees to:

 

          (a)    pay Fairfield the equivalent of twelve (12) months of
Fairfield’s current annual base salary ($400,000) in equal installments and on
the dates which correspond to SITEL’s regular paydays from and after the
Effective Date through December 31, 2005.  If Fairfield accepts other full-time
employment with another company in which he serves as a senior executive or a
full-time consulting arrangement with another company in which he consults with
senior executives at any time prior to December 31, 2005 (“replacement
arrangement”), Fairfield shall immediately advise SITEL of the name of such
company and the compensation payable to Fairfield under such replacement
arrangement.  The compensation payable to Fairfield under this Paragraph 2(a)
after the date that Fairfield begins providing services to such other company
under such replacement arrangement shall be reduced on each payment date by the
amount of any cash compensation paid or payable to Fairfield under such
replacement arrangement during such time period.  For avoidance of doubt, this
provision concerning replacement arrangement is not intended to and does not
include teaching positions or short-term consulting engagements (thee months or
less with any particular company); and

 

         (b)    pay the same portion of the premium costs associated with
continued medical and dental insurance coverage of Fairfield and his family
under COBRA, on the dates such payments come due for the twelve (12) period
through December 31, 2005, as SITEL paid when Fairfield was a SITEL employee
(with Fairfield paying the same contribution he had been paying as a SITEL
employee), provided that Fairfield timely elects continued medical and dental
insurance coverage under COBRA and subject to the customary terms applicable to
such continued insurance coverage under COBRA.

 

--------------------------------------------------------------------------------


 

    Any vacation time accrued for the year 2004 in accordance with SITEL policy
and not taken by Fairfield shall be included in Fairfield’s last regular payroll
check for the period ended December 31, 2004.  Fairfield acknowledges that he is
not entitled to any bonus in respect of 2004 or any prior year.

 

     With respect to any other SITEL benefit plans in which Fairfield
participated prior to the Effective Date, Fairfield’s participation in such
plans shall end as of the Effective Date and Fairfield shall be entitled to such
benefits as may be payable to him in accordance with and subject to the terms
and conditions of such plans as in effect from time to time.  SITEL acknowledges
that Fairfield is vested in his contributions to SITEL’s non-qualified Executive
Wealth Accumulation Plan and earnings thereon, and that the balance of
Fairfield’s account under such plan shall be paid out to Fairfield promptly and
in any event within the 60 days provided by such plan in accordance with
Fairfield’s lump-sum election on file with SITEL.

 

     3.     Consulting.     During the twelve (12) month period ending December
31, 2005, Fairfield shall provide consulting services to SITEL as reasonably
requested from time to time by SITEL’s Chief Executive Officer in the latter’s
discretion.  SITEL shall pay Fairfield a total of $1.00 for such consulting
services, payable at the time of the first post-Effective Date payment specified
in Paragraph 2(a).  The parties anticipate that Fairfield’s time commitment
hereunder will not exceed 10 hours per month.  SITEL acknowledges that Fairfield
has other business, community and personal commitments and responsibilities and
confirms that reasonable efforts will be made so that Fairfield can provide
these consulting services to SITEL at times which are not in conflict with
Fairfield’s other time commitments and responsibilities.  Fairfield shall be
reimbursed for all reasonable out-of-pocket expenses in connection with his
consulting services pursuant to this Paragraph 3 which are approved in advance
by SITEL’s Chief Executive Officer and incurred and reported in accordance with
SITEL’s policies and procedures.

 

     4.     Effect on Options.     As of the date of this Agreement, Fairfield
has options to purchase a total of 315,000 shares of common stock of SITEL.  Of
these options, 115,000 were issued to Fairfield when he was a non-employee
director, all of which are vested and will continue in accordance with their
terms after the Effective Date (the “non-employee director options”) and the
remaining 200,000 were issued to Fairfield after he became an executive of SITEL
and by their terms would expire either concurrently with or within 90 days after
the Effective Date (the “employee options”).  Pursuant to an Amendment to Option
Agreement to be executed as of December 31, 2004, SITEL intends to permit the
accelerated vesting and continuance of the employee options for the period
specified in such amendment.

 

     Fairfield acknowledges that following the Effective Date he will accrue no
further interest in any options to purchase stock of SITEL and that his only
rights to exercise SITEL stock options shall be those specified in the original
option agreements, as amended in the case of the employee options by the
Amendment to Option Agreement.  For purposes of clarity, Fairfield’s options are
as follows:

 

2

--------------------------------------------------------------------------------


 

Number of

 

Option

 

 

 

Expiration

 

 

 

Options

 

Price

 

Grant Date

 

Date

 

Type

 

 

 

 

 

 

 

 

 

 

 

4,000

 

$4.390625

 

7/3/1995

 

7/3/2005

 

Non-employee director options

 

4,000

 

$19.50

 

7/3/1996

 

7/3/2006

 

Non-employee director options

 

12,000

 

$16.8125

 

6/6/1997

 

6/6/2007

 

Non-employee director options

 

67,000

 

$4.78125

 

1/18/1999

 

1/18/2009

 

Non-employee director options

 

18,000

 

$2.71875

 

5/6/1999

 

5/6/2009

 

Non-employee director options

 

10,000

 

$2.51

 

5/4/2001

 

5/4/2011

 

Non-employee director options

 

200,000

 

$2.765

 

3/14/2002

 

3/14/2012

 

Employee options

 

 

     5.     SITEL’s Confidential Information.    Fairfield acknowledges that all
Confidential Information (defined below) acquired by Fairfield during his
director and employment relationships with SITEL shall remain exclusively the
proprietary property of SITEL.  Through the Effective Date, Fairfield shall
maintain such Confidential Information as strictly confidential and use it
solely for the benefit of SITEL.  From and after the Effective Date, Fairfield
shall continue to maintain the strict confidentiality of, and shall not disclose
or use, such Confidential Information.

 

     “Confidential Information” as used in this Agreement means (a) information
from of concerning SITEL’s (as wall as that of its related entities) products,
services, current or future activities and plans relating to development,
production or sales including the timing of such matters, production, or design
secrets, technical design or specifications of products, intellectual property,
research and development, processes, systems, marketing and other business
strategies and tactics, procurement practices, pricing techniques and models,
contract forms, contract pricing and other terms, requirements, costs, profit
margins, discounts, rebates, finances, financial statements, and other financial
information, credit history, policies, contracts, books, records and documents;
(b) names of SITEL’s (as well as that of its related entities) clients, vendors
and strategic partners and other information concerning such clients, vendors
and strategic partners and their respective and businesses, products, services,
current or future activities and plans relating to development, production or
sales including the timing of such matters, productions or design secrets,
technical design or specifications of products, intellectual property, research
and development, processes, systems, marketing and other business strategies and
tactics, procurement practices, pricing techniques and models, contract forms,
contract pricing and other terms, requirements, costs, profit margins,
discounts, rebates, finances, financial statements, and other financial
information, credit history, policies, contacts, books, records and documents,
and for avoidance of doubt includes all information which is covered by
confidentiality agreements executed by SITEL with or for the benefit of such
clients, vendors and/or strategic partners; (c) all information of or about
SITEL (or of or about any of its related entities) which is marked confidential
or proprietary; and (d) all other information which a reasonable person would
understand is confidential and/or proprietary to SITEL or a related entity and
which if disclosed would likely cause significant harm to SITEL.  All
information referenced above shall be protected as Confidential Information
regardless whether it is written or oral and regardless of the media in which it
is contained or by which it was communicated.  The term “Confidential
Information” shall not include information which Fairfield can demonstrate is
generally known to the public (other than as a result of disclosures by
Fairfield in breach of his confidentiality obligations to SITEL).

 

3

--------------------------------------------------------------------------------


 

     6.     Full Consideration.     Fairfield expressly acknowledges that the
compensation provided in Paragraph 2 includes consideration for the settlement,
waiver, release, and discharge or any and all claims Fairfield may have against
SITEL as well as its related entities and include all claims arising under the
common law or under federal, state or local statute, law or regulation, or cause
of action, regarding discrimination based on race, color, religion, sex,
disability, national origin, political affiliation, veteran status, marital
status, or sexual orientation, retaliation, claims arising under the Age
Discrimination and Employment Act, Older Workers Benefit Protection Act, Family
and Medical Leave Act, Title VII, the Americans With Disabilities Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act and any and all
claims for compensation, bonuses, severance pay, vacation pay, expense
reimbursement, attorneys fees and costs, breach of contract, wrongful discharge,
interference with contract, intentional or negligent infliction of emotional
distress, defamation, promissory estoppel, detrimental reliance, or any other
reason established by the common law or by federal, state, or local laws.

 

     7.     Cooperation.  If any matters for which Fairfield was responsible
during his employment remain pending as of the date of this Agreement, Fairfield
agrees to provide any cooperation or assistance reasonably needed by SITEL to
complete such matters.  If any claims, actions or proceedings involving or
affecting SITEL or its related entities, or its or their respective officers,
agents and employees, arise which pertain to any period, transaction or
occurrence prior to and including the Effective Date and in respect of which
SITEL reasonably believes Fairfield’s assistance or cooperation will be
advisable, Fairfield agrees to cooperate fully with SITEL in investigating,
preparing and testifying in respect of such claims, actions or proceedings. 
Fairfield’s assistance and cooperation shall be provided without further
consideration beyond that provided in Paragraph 2 of this Agreement but
Fairfield shall be reimbursed for all reasonable out-of-pocket expenses in
connection with such assistance and cooperation which are approved in advance by
SITEL’s Chief Executive Officer and incurred and reported in accordance with
SITEL’s policies and procedures.

 

     8.     Return of Property.  Fairfield shall promptly return to SITEL all
property of SITEL which remains within Fairfield’s possession or control,
including without limitation, as applicable, keys, access cards, passwords,
corporate credit cards, corporate phone cards, computers, cellular phones, and
automobiles.

 

     9.     Non-Competition.  Fairfield acknowledges that SITEL would not be
willing to pay the compensation provided in Paragraph 2 or to engage Fairfield’s
consulting services pursuant to Paragraph 3 or to permit the continued holding
of certain options pursuant to Paragraph 4 if Fairfield, prior to December 31,
2005, directly or indirectly, whether for his own account of for or with
(whether as agent, consultant, independent contractor, owner, partner or
otherwise) any other person or any entity whatsoever which is or intends to be
engaged in providing outsourced contact center services engages in any of the
activities described below in this Paragraph 9:

 

4

--------------------------------------------------------------------------------


 

          (a)     Solicitation of Clients.  Solicit, interfere in a harmful way
with SITEL’s business relationship with, or endeavor to entice away from SITEL,
any person or any entity of any kind whatsoever, in any geographic area of the
world where SITEL has done business, which was or is a client of SITEL, for
which SITEL performed services, with respect to any business, product or service
that is competitive to the products or services offered by SITEL, or under
development by SITEL, as of December 31, 2004 (the date of separation of
Fairfield’s employment relationship with SITEL).  This restriction shall apply
only to such clients of SITEL as were served by SITEL at any time during the one
(1) year period prior to December 31, 2004;

 

          (b)     Solicitation of Prospective Clients.  Solicit, interfere in a
harmful way with SITEL’s attempted business relationship with, or endeavor to
entice away from SITEL, any person or any entity of any kind whatsoever, in any
geographic area of the world where SITEL has done business, which was a
prospective client of SITEL, with respect to any product or service that is
competitive to the products or services offered by SITEL, or under development
by SITEL, as of December 31, 2004.  This restriction shall apply only to such
prospective clients of SITEL as were listed as a prospect of SITEL as of
December 31, 2004 on any internal pipeline of SITEL to which Fairfield had
access;

 

          (c)     Solicitation of Employees.  Solicit or endeavor to induce any
of SITEL’s employees or consultants, who were in the employ or retainer of SITEL
as of December 31, 2004, to terminate their relationship with SITEL, or take
away such employees or consultants, or attempt to solicit, induce, recruit,
encourage, or take away employees or consultants of SITEL, either for Fairfield
or for any other person or entity;

 

          (d)     Solicitation of Prospective Employees.  Solicit, interfere in
a harmful way with SITEL’s attempted employment or retention of, or endeavor to
entice away from employment with SITEL any person with whom SITEL had engaged in
discussions concerning employment or consulting arrangements during the six (6)
months period prior to December 31, 2004, and with whom Fairfield had personal
contact or knowledge as to SITEL’s discussions with such person.

 

          (e)     Solicitation of Other Business Relations.  Induce or attempt
to induce any supplier, business partner, licensor, licensee, or other business
relation of SITEL to cease doing business with SITEL, or interfere in a harmful
way with the relationship between any such supplier, business partner, licensor,
licensee, or other business relation and SITEL;

 

          (f)     Disclosure or Use of Confidential Information.  Communicate,
divulge, use or disclose for use by any person or any other entity whatsoever,
any Confidential Information (as defined in Paragraph 5); or

 

          (g)     Advise or Recommend Activities.  Advise or recommend to any
other person or any other entity whatsoever that they engage in any activity
which Fairfield is restricted from engaging in under subsections (a) through (f)
above.

 

5

--------------------------------------------------------------------------------


 

     If Fairfield breached this Paragraph 9 in any respect, Fairfield shall not
be entitled to any payments coming due under Paragraph 2 on any regular payday
date after such breach (and shall immediately return to SITEL on demand any
payments already received by Fairfield pursuant to Paragraph 2 on or after such
breach) and SITEL shall have the right to terminate the employee options in
accordance with the Amendment to Option Agreements.

 

     For avoidance of doubt, the foregoing provisions are not intended to, and
do not, include indirect involvement consisting solely of Fairfield’ beneficial
ownership, within the meaning of Rule 13d-3 promulgated under the Securities and
Exchange Act of 1934, of 2% or less of the outstanding securities of any class
of securities issued by a publicly-traded entity.

 

     If Fairfield has any doubts about whether an activity he wishes to engage
in may breach this paragraph 9 he may provide at least 10 working days advance
written notice of the proposed activity to SITEL (to the separate attention of
the CEO and the General Counsel at 7277 World Communications Drive, Omaha,
Nebraska 68122) including full details.  If Fairfield has provided such notice
(with the required full details) and SITEL has not delivered its response (which
may be positive, negative, or indicate that additional details are needed)
within 10 working days after SITEL received the notice in accordance with such
provisions, then if Fairfield proceeds with such activity in strict accordance
with such notice such activity will not be considered as breaching this
Paragraph 9.

 

     10.     Non-Admission.  This agreement shall not in any way be construed as
an admission by SITEL, it officers, agents, or employees, of any wrongful or
unlawful act or omission whatsoever against Fairfield or any other person, or by
Fairfield of any wrongful or unlawful act or omission whatsoever against SITEL
or any other person.  SITEL specifically disclaims any liability to, or wrongful
or unlawful act or omission against, Fairfield or any other person on the part
of itself, its officers, agents or employees.

 

     11.     Waiver.  As a material inducement to SITEL to enter into this
Agreement, Fairfield represents to SITEL that he has not filed any lawsuits,
charges, or complaints with any local, state or federal agency or court of law
arising from his relationship with SITEL, including the mutual termination of
such relationship.  Fairfield further represents to SITEL that, subject to
SITEL’s compliance with the terms of this Agreement, he will not seek to recover
any monetary damages against SITEL.

 

     12.     Intent.  The parties understand and agree that the overriding and
controlling intent of this Agreement is to accomplish a full release of all
claims or actions Fairfield has or might have against SITEL or any related
entity, or which SITEL or any related entity has or might have against
Fairfield, for any wrongful, unlawful or unfair act or omission up to and
including the date of the execution of this Agreement.  Fairfield, for himself
and his successors and assigns, does hereby release, settle, acquit and forever
discharge SITEL, and any related entity, its and their officers, agents and
employees, and SITEL, for itself and its successors and assigns, does hereby
release, settle, acquit and forever discharge Fairfield, of and from any and all
claims, actions, causes of action, rights, demands, debts, damages, grievances,
or any action of whatever nature, known or unknown, arising from or

 

6

--------------------------------------------------------------------------------


 

in any way connected with the employment relationship between the parties, any
actions taken by SITEL or any related entity or Fairfield during the employment
relationship, the termination of that relationship and any other dealings of any
kind between Fairfield and SITEL or any related entity up to the Effective Date.

 

     13.     Knowing and Voluntary.  Fairfield expressly acknowledges that he
understands all the provisions of this Agreement and that he is knowingly and
voluntarily entering into this Agreement.  Fairfield further acknowledges that
SITEL has encouraged and given him the opportunity to thoroughly discuss all
aspects of this Agreement with his attorney and other advisors before signing
this Agreement.

 

     14.     Governing Law.  This Agreement is made and entered into in the
State of Nebraska and shall in all respects be interpreted, enforced, and
governed under the laws of said State.  The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties hereto.

 

     15.     Effect of Invalidity.  If any provision of the Agreement is
declared or determined by any court of competent jurisdiction to be illegal,
invalid, void, or unenforceable, the legality, validity, and enforceability of
the remaining provisions shall not be affected thereby, and such illegal,
invalid, void or unenforceable or invalid provision shall be deemed not a part
of this Agreement.

 

     16.     Entire Agreement.  This Agreement sets forth the entire agreement
between the parties and, unless otherwise specified herein, fully supersedes any
and all prior agreements or understandings between the parties as to Fairfield’s
employment.  SITEL acknowledges that the Indemnification Agreement dated on or
about July 3, 1995 relating to Fairfield’s service as a director and later an
officer of SITEL remains in effect according to its existing terms and
conditions.

 

     17.     Opportunity to Review.  Fairfield expressly acknowledges that SITEL
has advised him that he may take up to twenty-one (21) days in which to review
the terms of this Agreement, and that following his execution of this Agreement,
he has an additional seven (7) days in which to revoke his agreement.  Any such
revocation shall not affect the resignations tendered by Fairfield pursuant to
Paragraph 1, which any shall remain in full force and effect from the date
thereof.

 

/s/ Bill L. Fairfield

BILL L. FAIRFIELD

 

SITEL CORPORATION

By:

/s/ James F. Lynch

 

James F. Lynch, CEO

 

7

--------------------------------------------------------------------------------